       Case 2:17-cv-00954-KG-CG Document 99 Filed 11/25/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

      Plaintiffs,

v.                                                            CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

      Defendants.

                       ORDER SETTING EXPEDITED BRIEFING

      THIS MATTER is before the Court on Plaintiffs’ Motion to Amend Scheduling

Order and to Extend Remaining Deadlines (the “Motion”), (Doc. 98), filed November 24,

2020. IT IS HEREBY ORDERED that the parties shall submit expedited briefing on the

Motion as follows:

      1.      Defendants shall file a Response to the Motion no later than 5:00 p.m. on

Wednesday, December 2, 2020; and

      2.      Plaintiffs may file a Reply to the Motion no later than 5:00 p.m. on

Monday, December 7, 2020.

      IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
